Citation Nr: 1628087	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for low back condition.

2.  Entitlement to service connection for low back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1991 to November 1995 and from January 2008 to January 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 1996 decision, service connection for back injury was denied (now classified as low back condition).

2. New evidence received since the February 1996 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for low back condition.  


CONCLUSIONS OF LAW

1. The February 1996  RO decision denying service connection for back injury (now classified as low back condition) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).  

2. New and material evidence has been received since the RO's February 1996 decision, and the claim of service connection for low back condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for entitlement to service connection for low back condition was initially addressed in a February 1996 rating decision.  The RO found that the evidence of record was insufficient to corroborate an in-service injury, citing the lack of complaints or treatment for back injury during service.  The RO denied the Veteran's low-back condition claim in its February 1996 rating decision.  The Veteran did not appeal the denial of the claim and the February 1996 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence received since the February 1996 rating decision includes service treatment records from the Veteran's active duty service in 2008 and 2009.  In November 2008 and March 2009 post-deployment assessments, the Veteran reports that he experienced back pain during his deployment and went to the sick bay for back pain.  

This evidence regarding the timing of the Veteran's in-service injury is new because it includes records from later active-duty service that were not considered in the February 1996 rating decision.  It is material because it relates to previously unestablished elements of the Veteran's low-back condition claim: an in-service injury, as indicated by reported back pain and treatment in service.  Thus, new and material evidence has been received and reopening the claim for entitlement to service connection for low back condition is granted

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


ORDER

A reopening of the claim for entitlement to service connection for low back condition is granted.


REMAND

Remand is necessary to schedule a videoconference hearing before the Board at the RO, as requested by the Veteran's representative in a June 2016 letter.  The Veteran is entitled to a hearing under 38 C.F.R. §§ 20.700 and 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing before a Veterans Law Judge at the local RO, following the usual procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


